DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 9/13/2022 has been entered. Claims 1-4, 6-19, 21-25, 27-30, 32-45, 47-51, and 59-70 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 27, 32-33, 59, 61 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Garetz (US PGPub 2010/0204764) in view of Lee et al. (US PGPub 2018/0110266).
Regarding claim 1, Garetz teaches a method of operating a haptic actuator (see abstract), the method comprising: 
detecting one or more physiological states of a user based on one or more autonomic physiological inputs (see paragraphs 20 and 23, the system determines the state of the user through sensors), wherein the one or more autonomic physiological inputs include at least skin temperature (see paragraph 20, temperature sensor used to determine skin temp), wherein the one or more autonomic physiological inputs are measured by a sensor configured to be worn on the body of the user (see paragraph 23; see fig. 1, sensor 12 “is attached to the subject’s skin); 
comparing the one or more physiological states of the user to one or more predetermined activation parameters to determine if an episode of a thermal dysregulation condition of the user is occurring (see paragraphs 23-24, skin temperature compared to predetermined amount within a time period to determine if a hotflash is occurring if the values exceed preset values); and 
upon determining the episode of the thermal dysregulation condition is occurring, activating a haptic actuator to provide thermal and/or physical sensations to the user to provide symptom relief, as perceived by the user, during the episode (see paragraphs 25-26, when a hotflash is detected the cooling unit commences a cooling cycle to provide relief to the user during the episode), wherein the thermal and/or physical sensations include at least one thermal pulse (see paragraph 24 “the time period for which the cooling unit is activated can be on the order of seconds or minutes,” a pulse is a short burst of stimulation, here, cooling). 
Garetz does not teach wherein the haptic actuator includes thermoelectric material configured to be worn on the body of the user and wherein the thermal pulse is applied by the thermoelectric material.
However, Lee teaches an analogous thermo-regulation system (see abstract) comprising a wearable cooling unit (see Fig. 14) comprising a haptic actuator (Fig. 14, 1418) including thermoelectric material (see paragraphs 31 and 105, thermoelectric modules 1420 are made of material to create a solid-state heat pump that provides a cooing temperature gradient using the Peltier effect; thermoelectric materials are those that use temperature difference to generate electric energy based on the Peltier effect) configured to be worn on the body of the user (see paragraph 105 and Fig. 14) and wherein a thermal pulse is applied by the thermoelectric material (see paragraph 106, the temperature program is applied using the TEMs).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cooling vest of Garetz to use thermoelectric material to apply the thermal pulse, as taught by Lee, for the purpose of using apparel that thermo-regulates the wearer when worn that is easily programmable and can be customized to the user’s needs (see paragraphs 73-76 of Lee).
Regarding claim 6, Garetz further teaches wherein the one or more predetermined activation parameters are set to an initial setting based on thermal dysregulation of the user (see paragraphs 23 and 28, a preset temperature of 35 degrees Celsius is set to identify a hot flash episode).
Regarding claim 7, Garetz further teaches wherein the thermal dysregulation condition is hot flashes (see paragraph 25).
Regarding claim 27, Garetz teaches a haptic actuator (see abstract and Fig. 1) comprising: one or more thermal and/or physical actuators configured to apply thermal and/or physical stimulation to a user (see paragraphs 25-26, when a hotflash is detected the cooling unit commences a cooling cycle to provide relief to the user during the episode); 
a sensor configured to be worn on the body of the user  (see paragraphs 20 and 23, the system determines the state of the user through sensor 12 which is “attached to the subject’s skin), wherein the sensor is configured to measure one or more autonomic physiological inputs, wherein the one or more autonomic physiological inputs includes at least skin temperature (see paragraph 20, temperature sensor is used to determine skin temperature)
a controller operatively coupled to the one or more thermal and/or physical actuators (see paragraphs 20 and 23, the system determines the state of the user through sensors), wherein the controller (Fig. 1, 16) is configured to: 
detect one or more physiological states of the based on the one or more autonomic physiological inputs, (see paragraph 20, temperature sensor used to determine skin temperature to indicate a hot flash); 
compare the one or more physiological states of the user to one or more predetermined activation parameters to determine if an episode of a thermal dysregulation condition of the user is occurring (see paragraphs 23-24, skin temperature compared to predetermined amount within a time period to determine if a hotflash is occurring if the values exceed preset values); and upon determining the episode of the thermal dysregulation condition is occurring, activate the one or more thermal and/or physical actuators to provide thermal and/or physical sensations to the user to provide symptom relief, as perceived by the user, during the episode (see paragraphs 25-26, when a hotflash is detected the cooling unit commences a cooling cycle to provide relief to the user during the episode), wherein the thermal and/or physical sensations include at least one thermal pulse (see paragraph 24 “the time period for which the cooling unit is activated can be on the order of seconds or minutes,” a pulse is a short burst of stimulation, here, cooling).
Garetz does not teach wherein the one or more thermal actuators comprise a thermoelectric material configured to be worn on the body of the user and wherein the thermal pulse is applied by the thermoelectric material.
However, Lee teaches an analogous thermo-regulation system (see abstract) comprising a wearable cooling unit (see Fig. 14) comprising a haptic actuator (Fig. 14, 1418) including thermoelectric material (see paragraphs 31 and 105, thermoelectric modules 1420 are made of material to create a solid-state heat pump that provides a cooing temperature gradient using the Peltier effect; thermoelectric materials are those that use temperature difference to generate electric energy based on the Peltier effect) configured to be worn on the body of the user (see paragraph 105 and Fig. 14) and wherein a thermal pulse is applied by the thermoelectric material (see paragraph 106, the temperature program is applied using the TEMs).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cooling vest of Garetz to use thermoelectric material to apply the thermal pulse, as taught by Lee, for the purpose of using apparel that thermo-regulates the wearer when worn that is easily programmable and can be customized to the user’s needs (see paragraphs 73-76 of Lee).
Regarding claim 32, Garetz further teaches wherein the one or more predetermined activation parameters are set to an initial setting based on thermal dysregulation of the user (see paragraphs 23 and 28, a preset temperature of 35 degrees Celsius is set to identify a hot flash episode).
Regarding claim 33, Garetz further teaches wherein the thermal dysregulation condition is hot flashes (see paragraph 25).
Regarding claim 59, Garetz further teaches wherein comparing the one or more physiological states of the user to the one or more predetermined activation parameters includes determining if one or more of the physiological states of the user exceeds a physiological threshold (see paragraphs 21 and 23, the skin temperature or humidity is compared to a predetermined threshold to detect a hotflash).
Regarding claim 61, Garetz further teaches wherein comparing the one or more physiological states of the user to the one or more predetermined activation parameters includes determining if one or more of the physiological states of the user exceeds a physiological threshold (see paragraphs 21 and 23, the skin temperature or humidity is compared to a predetermined threshold to detect a hotflash).
Regarding claim 63, Garetz, as modified, teaches a sensor and thermoelectric material. Garetz does not teach that the sensor and the thermoelectric material are disposed in a housing configured to be worn on a user.
However, Lee teaches an analogous thermoregulation system comprising a sensor (see paragraph 72) and thermoelectric material (see Fig. 7 and paragraph 71, thermoelectric material to create the TEM) both disposed in a housing configured to be worn on the user (see paragraphs 69 71-72 and Fig. 7, the TEM material and sensor are both within the array frame of the housings 7210, 712, 714, 716, 718, 720, and 722).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the sensor and thermoelectric material of Garetz to be within a housing, as taught by Lee, in order to make the system more compact and protect both elements.
Regarding claim 64, Garetz, as modified, teaches a sensor and thermoelectric material. Garetz does not teach that the sensor and the thermoelectric material are disposed in a housing configured to be worn on a user.
However, Lee teaches an analogous thermoregulation system comprising a sensor (see paragraph 72) and thermoelectric material (see Fig. 7 and paragraph 71, thermoelectric material to create the TEM) both disposed in a housing configured to be worn on the user (see paragraphs 69 71-72 and Fig. 7, the TEM material and sensor are both within the array frame of the housings 7210, 712, 714, 716, 718, 720, and 722).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the sensor and thermoelectric material of Garetz to be within a housing, as taught by Lee, in order to make the system more compact and protect both elements.
Claims 2, 10, 11, 13, 15, 28, 36, 37, 39, 41, and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Garetz (US PGPub 2010/0204764) in view of Lee et al. (US PGPub 2018/0110266) as applied above, and further in view of deCharms et al. (US PGPub 20160005320).
Regarding claim 2, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach updating one or more operating parameters of the at least one thermal pulse during symptom relief in response to input from the user to provide a desired amount of symptom relief, wherein the one or more operating parameters include at least one selected from a group of magnitude of the at least one thermal pulse, a rate of decrease in temperature of the at least on thermal pulse, a duration of the at least one thermal pulse, or shape of the at least one thermal pulse.
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the method includes updating one or more operating parameters of the haptic actuator during symptom relief in response to input from the user to provide a desired amount of symptom relief (see paragraph 32-35, the user inputs assessments of their experience, the assessments are input into the controller to determine what happens next).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include a step of updating the operating parameters in reponse to user input, as taught by deCharms, for the purpose of tailoring the relief provided to the user’s specific needs. As modified, the symptom relief is provided by the thermal pulse (see paragraph 24 of Garetz) and the one or more operating parameters include duration of the at least one thermal pulse (see paragraph 24 of Garetz, time of pulse can be seconds or minutes depending on relief needs).
Regarding claim 10, Garetz teaches a method of operating a haptic actuator (see abstract), the method comprising:
Activating the haptic actuator to provide thermal and/or physical sensations to a user to provide symptom relief, as perceived by the user, for a thermal dysregulation condition of the user during a treatment session (see paragraph 25, the vest provides cooling to the user to relieve hot flash symptoms), wherein the thermal and/or physical sensation include at least one thermal pulse applied (see paragraph 24 “the time period for which the cooling unit is activated can be on the order of seconds or minutes,” a pulse is a short burst of stimulation, here, cooling);
Garetz does not teach wherein the haptic actuator includes thermoelectric material configured to be worn on the body of the user and wherein the thermal pulse is applied by the thermoelectric material.
However, Lee teaches an analogous thermo-regulation system (see abstract) comprising a wearable cooling unit (see Fig. 14) comprising a haptic actuator (Fig. 14, 1418) including thermoelectric material (see paragraphs 31 and 105, thermoelectric modules 1420 are made of material to create a solid-state heat pump that provides a cooing temperature gradient using the Peltier effect; thermoelectric materials are those that use temperature difference to generate electric energy based on the Peltier effect) configured to be worn on the body of the user (see paragraph 105 and Fig. 14) and wherein a thermal pulse is applied by the thermoelectric material (see paragraph 106, the temperature program is applied using the TEMs).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cooling vest of Garetz to use thermoelectric material to apply the thermal pulse, as taught by Lee, for the purpose of using apparel that thermo-regulates the wearer when worn that is easily programmable and can be customized to the user’s needs (see paragraphs 73-76 of Lee).
Garetz further does not teach determining if the thermal and/or physical sensations provided a desired amount of symptom relief to the user based on input received from the user after the treatment session ends; and updating one or more operating parameters of the haptic actuator if the haptic actuator did not provide the desired amount of symptom relief to the user.
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the method includes determining if the exercise provided a desired amount of symptom relief to the user based on input received from the user after the treatment session ends (see paragraphs 32 and 190-191, the user may rate their success with the exercise after it has been completed, the success being the level of relief they experienced); and updating one or more operating parameters of the system if the haptic actuator did not provide the desired amount of symptom relief to the user (see paragraph 191, the software and system uses the user input to alter the exercises presented in the future).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include a step of determining if the system provided a desired amount of symptom relief, and updating the operating parameters based on the input, as taught by deCharms, for the purpose of tailoring the relief to the user, as people may perceive the treatment differently or the user may need more relief under certain conditions.
Regarding claim 11, Garetz, as modified, teaches all limitations of claim 10 and further teaches identifying the thermal dysregulation condition of the user (see paragraphs 23-24, skin temperature compared to predetermined amount within a time period to determine if a hot flash is occurring if the values exceed preset values, hot flashes being a thermal dysregulation event).
Regarding claim 13, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach presenting one or more suggested updates to the one or more operating parameters of the at least one thermal pulse based on the thermal dysregulation condition of the user when it is determined that the thermal and/or physical sensations did not provide the desired amount of symptom relief to the user.
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the method comprises the step of presenting one or more suggested updates to the one or more operating parameters based on the thermal dysregulation condition of the user when it is determined that the haptic actuator did not provide the desired amount of symptom relief to the user (see paragraphs 32 and 3, the user inputs their assessment of their experience and, subsequently, the computing device may present a next stimulus to be provided, see also paragraph 40, the assessment and presentation may be performed after each trial).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include a step of determining if the thermal pulse provided a desired amount of symptom relief, and presenting one or more operating parameters, as taught by deCharms, for the purpose of tailoring the relief to the user, as people may perceive the treatment differently or the user may need more relief under certain conditions.
Regarding claim 15 Garetz, as modified, teaches all limitations of claim 10 and further teaches wherein the thermal dysregulation condition is hot flashes (see paragraph 25).
Regarding claim 28, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach wherein the controller is configured to update one or more operating parameters of the haptic actuator during symptom relief in response to input from the user to provide a desired amount of symptom relief. 
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the controller is configured to update one or more operating parameters of the haptic actuator during symptom relief in response to input from the user to provide a desired amount of symptom relief (see paragraph 32-35, the user inputs assessments of their experience, the assessments are input into the controller to determine what happens next).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Garetz to update the operating parameters in reponse to user input, as taught by deCharms, for the purpose of tailoring the relief provided to the user’s specific needs. As modified, the symptom relief is provided by the thermal pulse (see paragraph 24 of Garetz) and the one or more operating parameters include duration of the at least one thermal pulse (see paragraph 24 of Garetz, time of pulse can be seconds or minutes depending on relief needs).
Regarding claim 36, Garetz teaches a haptic actuator (see abstract and Fig. 1) comprising: one or more thermal and/or physical actuators configured to apply thermal and/or physical stimulation to the user; and a controller (Fig. 1, 16) operatively coupled to the one or more thermal and/or physical actuators, (see paragraph 25) wherein the controller is configured to: activate a haptic actuator to provide thermal and/or physical sensations to a user to provide symptom relief, as perceived by the user, for a thermal dysregulation condition of the user during a treatment session (see paragraph 25, the vest provides cooling to the user to relieve hot flash symptoms), wherein the thermal and/physical sensations include at least one thermal pulse (see paragraph 24 “the time period for which the cooling unit is activated can be on the order of seconds or minutes,” a pulse is a short burst of stimulation, here, cooling).;
Garetz does not teach wherein the haptic actuator includes thermoelectric material configured to be worn on the body of the user and wherein the thermal pulse is applied by the thermoelectric material.
However, Lee teaches an analogous thermo-regulation system (see abstract) comprising a wearable cooling unit (see Fig. 14) comprising a haptic actuator (Fig. 14, 1418) including thermoelectric material (see paragraphs 31 and 105, thermoelectric modules 1420 are made of material to create a solid-state heat pump that provides a cooing temperature gradient using the Peltier effect; thermoelectric materials are those that use temperature difference to generate electric energy based on the Peltier effect) configured to be worn on the body of the user (see paragraph 105 and Fig. 14) and wherein a thermal pulse is applied by the thermoelectric material (see paragraph 106, the temperature program is applied using the TEMs).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cooling vest of Garetz to use thermoelectric material to apply the thermal pulse, as taught by Lee, for the purpose of using apparel that thermo-regulates the wearer when worn that is easily programmable and can be customized to the user’s needs (see paragraphs 73-76 of Lee).
Garetz further does not teach determining if the haptic actuator provided a desired amount of symptom relief to the user based on input received from the user after the treatment session ends; and updating one or more operating parameters of the haptic actuator if the haptic actuator did not provide the desired amount of symptom relief to the user.
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the method includes determining if the exercise provided a desired amount of symptom relief to the user based on input received from the user after the treatment session ends (see paragraphs 32 and 190-191, the user may rate their success with the exercise after it has been completed, the success being the level of relief they experienced); and updating one or more operating parameters of the system if the haptic actuator did not provide the desired amount of symptom relief to the user (see paragraph 191, the software and system uses the user input to alter the exercises presented in the future).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include a step of determining if the system provided a desired amount of symptom relief, and updating the operating parameters of the at least one thermal pulse based on the input, as taught by deCharms, for the purpose of tailoring the relief to the user, as people may perceive the treatment differently or the user may need more relief under certain conditions.
Regarding claim 37, Garetz teaches all previous elements of the claim as stated above, and further teaches wherein the controller is configured to identify the thermal dysregulation condition of the user (see paragraph 25, controller detects hot flashes).
Regarding claim 39, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach wherein the controller is configured to present one or more suggested updates to the one or more operating parameters of the at least one thermal pulse based on the thermal dysregulation condition of the user when it is determined that the thermal and/or physical sensations did not provide the desired amount of symptom relief to the user.
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the controller is configured to present one or more suggested updates to the one or more operating parameters based on the thermal dysregulation condition of the user when it is determined that the haptic actuator did not provide the desired amount of symptom relief to the user (see paragraphs 32 and 3, the user inputs their assessment of their experience and, subsequently, the computing device may present a next stimulus to be provided, see also paragraph 40, the assessment and presentation may be performed after each trial).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include a step of determining if the system provided a desired amount of symptom relief, and presenting one or more operating parameters of the at least one thermal pulse, as taught by deCharms, for the purpose of tailoring the relief to the user, as people may perceive the treatment differently or the user may need more relief under certain conditions.
Regarding claim 41, Garetz teaches all previous elements of the claim as stated above, and further teaches wherein the thermal dysregulation condition is hot flashes (see paragraph 25).
Regarding claim 65, Garetz further teaches wherein the one or more operating parameters includes duration of the at least one thermal pulse (see paragraph 24 of Garetz, time of pulse can be seconds or minutes depending on relief needs).
Regarding claim 66, Garetz further teaches wherein the one or more operating parameters includes duration of the at least one thermal pulse (see paragraph 24 of Garetz, time of pulse can be seconds or minutes depending on relief needs).
Claims 3-4 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Garetz (US PGPub 2010/0204764) in view of Lee et al. (US PGPub 2018/0110266) as applied to claim 1 above, and further in view of Liao et al. (US PGPub 2014/0206945).
Regarding claim 3, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach confirming with the user that the episode was associated with the thermal dysregulation condition of the user, and updating the one or more predetermined activation parameters based at least partly on the one or more physiological states of the user and whether or not the episode was associated with the thermal dysregulation condition of the user.
However, Liao teaches an analogous method of operating a haptic actuator to provide relief to a user (see paragraph 4 and Fig. 3) wherein the method involves the step of confirming with the user that the episode was associated with the condition of the user (see paragraph 86, the device receives input from the user that a depression event occurred) and updating the one or more predetermined activation parameters based at least partly on the one or more physiological states of the user and whether or not the episode was associated with the condition of the user (see paragraph 88, the user input is used to adjust the parameters of the device for future actuations).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing fate of the invention, to modify the method of Garetz to include a step of confirming with the user that the episode was associated with the thermal dysregulation condition of the user and updating the parameters based on the confirmation, as taught by Liao, for the purpose of better optimizing the operation mode of the device to provide relief when needed during an actual thermal dysregulation episode. The condition of Garetz is thermal dysregulation and so the modification would result in confirmation of a thermal dysregulation episode, 
Regarding claim 4, Garetz, as modified by Liao, teaches all elements of claim 3 as stated above, and further teaches wherein the one or more predetermined activation parameters are updated using a reinforcement learning protocol (see paragraph 88 of Liao, the parameters for determining activation are adjusted based on the user input, this adjustment being done with a reinforcement learning protocol as it is adjusting based on maximizing agreement between episode onset, in modifying Garetz, the parameters would be the sensor measurements and the episode would be thermal dysregulation episode).
Regarding claim 29, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach wherein the controller is configured to confirm with the user that the episode was associated with the condition of the user, and updating the one or more predetermined activation parameters based at least partly on the one or more physiological states of the user and whether or not the episode was associated with the thermal condition of the user.
However, Liao teaches an analogous method of operating a haptic actuator to provide relief to a user (see paragraph 4 and Fig. 3) wherein the controller is configured to confirm with the user that the episode was associated with the condition of the user (see paragraph 86, the device receives input from the user that a depression event occurred) and updating the one or more predetermined activation parameters based at least partly on the one or more physiological states of the user and whether or not the episode was associated with the condition of the user (see paragraph 88, the user input is used to adjust the parameters of the device for future actuations).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing fate of the invention, to modify the controller of Garetz to confirm with the user that the episode was associated with the condition of the user and updating the parameters based on the confirmation, as taught by Liao, for the purpose of better optimizing the operation mode of the device to provide relief when needed during an actual thermal dysregulation episode. 
Regarding claim 30, Garetz, as modified by Liao, teaches all elements of claim 3 as stated above, and further teaches wherein the one or more predetermined activation parameters are updated using a reinforcement learning protocol (see paragraph 88 of Liao, the parameters for determining activation are adjusted based on the user input, this adjustment being done with a reinforcement learning protocol as it is adjusting based on maximizing agreement between episode onset, in modifying Garetz, the parameters would be the sensor measurements and the episode would be thermal dysregulation episode).
Claims 8-9 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable Garetz (US PGPub 2010/0204764) in view of Lee et al. (US PGPub 2018/0110266) as applied above, and further in view of McLendon et al. (US 10,878,691).
Regarding claim 8, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach recording information related to activation of the haptic actuator to create an event log, wherein the information includes at least one selected from the group of a timestamp, one or more operating parameters of the at least one thermal pulse, and one or more states of the user.
However, McLendon teaches an analogous method of detecting and analyzing activation in response to a condition of a user (see abstract, McLendon teaches detecting migraine events and alerting the user) wherein the method includes recording information to activation of the haptic actuator to create an event log (see Fig. 3b, step of “record migraine event records”) wherein the information includes at least one selected from the group of a timestamp and the one or more physiological states of the user (see col. 10, lines 35-48, the log collects day and time data as well as data about the user’s state such as if they’re on their menstrual cycle, the device also collects sensor signals such as heart rate sensor signals, see col. 3, lines 55-63) .
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include the step of creating an event log with time data and physiological data about the user, as taught by McLendon, for the purpose of using the data to predict when the user might be experiencing an episode and need relief (see col. 11, lines 10-26, data input into predictive model to predict an event).
Regarding claim 9, Garetz, as modified, teaches all previous elements of claim 8 as stated above and further teaches transmitting the information to a remotely located database that includes the event log associated with the condition of the user (see Fig. 16 of Garetz, data is collected on remotely located laptop, as modified by McLendon, the information in the event log would be sent to the laptop as well as McLendon teaches sending the information to a remotely located database, see Fig. 3b of McLendon).
Regarding claim 34, Garetz teaches all previous elements of the claim as stated above. Garetz does wherein the controller is configured to record information related to activation of the at least one thermal pulse to create an event log, wherein the information includes at least one selected from the group of a timestamp, one or more operating parameters of the haptic actuator, and one or more states of the user.
However, McLendon teaches an analogous method of detecting and analyzing activation in response to a condition of a user (see abstract, McLendon teaches detecting migraine events and alerting the user) wherein the controller is configured to record information to activation of the haptic actuator to create an event log (see Fig. 3b, step of “record migraine event records”) wherein the information includes at least one selected from the group of a timestamp and the one or more physiological states of the user (see col. 10, lines 35-48, the log collects day and time data as well as data about the user’s state such as if they’re on their menstrual cycle, the device also collects sensor signals such as heart rate sensor signals, see col. 3, lines 55-63) .
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include the step of creating an event log with time data and physiological data about the user, as taught by McLendon, for the purpose of using the data to predict when the user might be experiencing an episode and need relief (see col. 11, lines 10-26, data input into predictive model to predict an event).
Regarding claim 35, Garetz, as modified, teaches all previous elements of claim 8 as stated above and further teaches transmitting the information to a remotely located database that includes the event log associated with the condition of the user (see Fig. 16 of Garetz, data is collected on remotely located laptop, as modified by McLendon, the information in the event log would be sent to the laptop as well as McLendon teaches sending the information to a remotely located database, see Fig. 3b of McLendon).
Claims 12, 14, 38and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Garetz (US PGPub 2010/0204764) in view of Lee et al. (US PGPub 2018/0110266) further in view of deCharms et al. (US PGPub 2016005320) as applied to claim 10 above, and further in view of Lee (WO 2019/043482, hereinafter “Lee2”).
Regarding claim 12 Garetz, as modified, teaches all limitations of claim 11 and further teaches setting the one or more operating parameters of the at least one thermal pulse to an initial setting based on the identified thermal dysregulation condition of the user.
However, Lee2 teaches an analogous thermal dysregulation device wherein the device sets one or more operating parameters of the at least one thermal pulse to an initial setting (see Fig. 2b and page 5, paragraph 3 and page 9 paragraphs 4-6; the themal pulse has a time setting T1, T2, etc based on a predetermined pattern) based on the identified thermal dysregulation condition of the user (see page 9, paragraphs 4-6, the user sets a pattern to relief their thermal dysregulation symptoms and the machine learning algorithm learns to associate this pattern with historical data to activate the thermal pulse to the initial setting of the pattern).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include an initial setting for the thermal pulse based on the identified thermal dysregulation condition, as taught by Lee, for the purpose of running the wearable thermoelectric device in an optimized or user preffered manner (see page 9, paragraph 4 of Lee).
Regarding claim 14, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach wherein updating the one or more operating parameters of the at least one thermal pulse is done manually when it is determined that the thermal and/or physical sensations did not provide the desired amount of symptom relief to the user.
However, Lee2 teaches an analogous method for operating a haptic actuator (see abstract) wherein the method includes updating the one or more operating parameters of the thermal pulse is done manually when it is determined that the thermal sensations did not provide the desired amount of symptom relief to the user (see Fig. 6; see page 8, lines 26-20, the user can manually turn on/off thermoelectric units at any time using the GUI).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include the step of allowing the user to manually update one or more operating parameters, as taught by Lee, for the purpose of allowing the user to adjust the settings themselves if they are not experiencing relief. 
Regarding claim 38, Garetz teaches all previous elements of the claim as stated above, and further teaches wherein the one or more operating parameters of the at least one thermal pulse are set to an initial setting based on thermal dysregulation of the user.
However, Lee2 teaches an analogous thermal dysregulation device wherein the device sets one or more operating parameters of the at least one thermal pulse to an initial setting (see Fig. 2b and page 5, paragraph 3 and page 9 paragraphs 4-6; the themal pulse has a time setting T1, T2, etc based on a predetermined pattern) based on the identified thermal dysregulation condition of the user (see page 9, paragraphs 4-6, the user sets a pattern to relief their thermal dysregulation symptoms and the machine learning algorithm learns to associate this pattern with historical data to activate the thermal pulse to the initial setting of the pattern).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include an initial setting for the thermal pulse based on the identified thermal dysregulation condition, as taught by Lee, for the purpose of running the wearable thermoelectric device in an optimized or user preffered manner (see page 9, paragraph 4 of Lee).

Regarding claim 40, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach the controller is configured to manually adjust the one or more operating parameters of the at least one thermal pulse is done manually when it is determined that the thermal and/or physical sensations did not provide the desired amount of symptom relief to the user.
However, Lee2 teaches an analogous method for operating a haptic actuator (see abstract) wherein the controller allows manual updating of the one or more operating parameters of the thermal pulse is done manually when it is determined that the thermal sensations did not provide the desired amount of symptom relief to the user (see Fig. 6; see page 8, lines 26-20, the user can manually turn on/off thermoelectric units at any time using the GUI).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include the step of allowing the user to manually update one or more operating parameters, as taught by Lee, for the purpose of allowing the user to adjust the settings themselves if they are not experiencing relief. 
Claims 16, 25, 42, 51, and 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Garetz (US PGPub 2010/0204764) in view of Lee et al. (US PGPub 2018/0110266),  in view of Liao et al. (US PGPub 2014/0206945), and further in view of McLendon et al. (US 10,878,691).
Regarding claim 16, Garetz teaches a method of operating a haptic actuator (see abstract), the method comprising:
Activating a haptic actuator multiple times to provide thermal and/or physical sensations to a user to provide symptom relief, as perceived by the user, for a thermal dysregulation condition of the user (see paragraph 25, the vest provides cooling to the user to relieve hot flash symptoms; see paragraph 29, the hot flash detection and cooling cycle can run multiple times), wherein the thermal and/or physical sensations include at least one thermal pulse (see paragraph 24 “the time period for which the cooling unit is activated can be on the order of seconds or minutes,” a pulse is a short burst of stimulation, here, cooling). 
Garetz does not teach wherein the haptic actuator includes thermoelectric material configured to be worn on the body of the user and wherein the thermal pulse is applied by the thermoelectric material.
However, Lee teaches an analogous thermo-regulation system (see abstract) comprising a wearable cooling unit (see Fig. 14) comprising a haptic actuator (Fig. 14, 1418) including thermoelectric material (see paragraphs 31 and 105, thermoelectric modules 1420 are made of material to create a solid-state heat pump that provides a cooing temperature gradient using the Peltier effect; thermoelectric materials are those that use temperature difference to generate electric energy based on the Peltier effect) configured to be worn on the body of the user (see paragraph 105 and Fig. 14) and wherein a thermal pulse is applied by the thermoelectric material (see paragraph 106, the temperature program is applied using the TEMs).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cooling vest of Garetz to use thermoelectric material to apply the thermal pulse, as taught by Lee, for the purpose of using apparel that thermo-regulates the wearer when worn that is easily programmable and can be customized to the user’s needs (see paragraphs 73-76 of Lee).
Garetz further does not teach confirming that an activation of the multiple activation of the haptic actuator was associated with the thermal dysregulation.
However, Liao teaches an analogous method of operating a haptic actuator to provide relief to a user (see paragraph 4 and Fig. 3) wherein the method involves the step of confirming with the user that activation of the device was associated with a condition(see paragraph 86, the device activates, providing an indication of depression, and the user agrees or disagrees).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing fate of the invention, to modify the method of Garetz to include a step of confirming with the user that the activation was associated with the thermal dysregulation of the user, as taught by Liao, for the purpose of better optimizing the operation mode of the device to provide relief when needed during an actual thermal dysregulation episode. 
Garetz further does not teach upon confirming the activation of the haptic actuator was associated with the thermal dysregulation, recording information related to activation of the haptic actuator to create an event log associated with the thermal dysregulation condition, wherein the information includes at least a timestamp of the activation of the haptic actuator.
However, McLendon teaches an analogous method of detecting and analyzing activation in response to a condition of a user (see abstract, McLendon teaches detecting migraine events and alerting the user) wherein the method includes recording information related to the activation of the haptic actuator to create an event log (see Fig. 3b, step of “record migraine event records”) wherein the information includes at least a timestamp of the activation of the haptic actuator (see col. 10, lines 35-48, the log collects day and time data of the activation or indication of the episode) .
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include the step of creating an event log with time data of activation, as taught by McLendon, for the purpose of using the data to predict when the user might be experiencing an episode and need relief (see col. 11, lines 10-26, data input into predictive model to predict an event). AS modified, the method would include information including the one or more operating parameters of the at least one thermal pulse (see paragraph 24 of Garetz, an operating parameter is duration of the thermal pulse).
Regarding claim 25, Garetz further teaches wherein the thermal dysregulation condition is hot flashes (see paragraph 25).
Regarding claim 42, Garetz teaches a haptic actuator (see abstract and Fig. 1) comprising: one or more thermal and/or physical actuators configured to apply thermal and/or physical stimulation to a user; and a controller (Fig. 1, 16) operatively coupled to the one or more thermal and/or physical actuators, (see paragraph 25) wherein the controller is configured to:
Activate the one or more thermal and/or physical actuators multiple times to provide thermal and/or physical sensations to a user to provide symptom relief, as perceived by the user, for a thermal dysregulation condition of the user (see paragraph 25, the vest provides cooling to the user to relieve hot flash symptoms; see paragraph 29, the hot flash detection and cooling cycle can run multiple times), wherein the thermal and/or physical sensations include at least one thermal pulse (see paragraph 24 “the time period for which the cooling unit is activated can be on the order of seconds or minutes,” a pulse is a short burst of stimulation, here, cooling), wherein the at least one thermal pulse has one or more operating parameters (see paragraph 24, time duration operating parameter). 
Garetz does not teach wherein the haptic actuator includes thermoelectric material configured to be worn on the body of the user and wherein the thermal pulse is applied by the thermoelectric material.
However, Lee teaches an analogous thermo-regulation system (see abstract) comprising a wearable cooling unit (see Fig. 14) comprising a haptic actuator (Fig. 14, 1418) including thermoelectric material (see paragraphs 31 and 105, thermoelectric modules 1420 are made of material to create a solid-state heat pump that provides a cooing temperature gradient using the Peltier effect; thermoelectric materials are those that use temperature difference to generate electric energy based on the Peltier effect) configured to be worn on the body of the user (see paragraph 105 and Fig. 14) and wherein a thermal pulse is applied by the thermoelectric material (see paragraph 106, the temperature program is applied using the TEMs).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cooling vest of Garetz to use thermoelectric material to apply the thermal pulse, as taught by Lee, for the purpose of using apparel that thermo-regulates the wearer when worn that is easily programmable and can be customized to the user’s needs (see paragraphs 73-76 of Lee).
Garetz does not teach confirming that an activation of the multiple activation of the haptic actuator was associated with the thermal dysregulation condition.
However, Liao teaches an analogous method of operating a haptic actuator to provide relief to a user (see paragraph 4 and Fig. 3) wherein the method involves the step of confirming with the user that activation of the device was associated with a condition (see paragraph 86, the device activates, providing an indication of depression, and the user agrees or disagrees).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing fate of the invention, to modify the method of Garetz to include a step of confirming with the user that the activation was associated with the thermal dysregulation of the user, as taught by Liao, for the purpose of better optimizing the operation mode of the device to provide relief when needed during an actual thermal dysregulation episode. 
Garetz further does not teach upon confirming the activation of the haptic actuator was associated with the thermal dysregulation, recording information related to activation of the haptic actuator to create an event log associated with the thermal dysregulation condition, wherein the information includes at least a timestamp of the activation of the haptic actuator.
However, McLendon teaches an analogous method of detecting and analyzing activation in response to a condition of a user (see abstract, McLendon teaches detecting migraine events and alerting the user) wherein the method includes recording information related to the activation of the haptic actuator to create an event log (see Fig. 3b, step of “record migraine event records”) wherein the information includes at least a timestamp of the activation of the haptic actuator (see col. 10, lines 35-48, the log collects day and time data of the activation or indication of the episode) .
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include the step of creating an event log with time data of activation, as taught by McLendon, for the purpose of using the data to predict when the user might be experiencing an episode and need relief (see col. 11, lines 10-26, data input into predictive model to predict an event). As modified, the information further includes operating parameter of the at least one thermal pulse (see paragraph 24 of Garetz, time duration of the pulse is an operating parameter, as modified, the event log would have this information).
Regarding claim 51, Garetz further teaches wherein the thermal dysregulation condition is hot flashes (see paragraph 25).
Regarding claim 67, Garetz further teaches wherein an activation of the multiple activations of the haptic actuator occurs upon determining an episode of the thermal dysregulation condition is occurring (see paragraphs 25-26, when a hotflash is detected the cooling unit commences a cooling cycle to provide relief to the user during the episode), wherein determining the episode of the thermal dysregulation is occurring comprises:
detecting one or more physiological states of a user based on one or more autonomic physiological inputs (see paragraphs 20 and 23, the system determines the state of the user through sensors), wherein the one or more autonomic physiological inputs include at least skin temperature (see paragraph 20, temperature sensor used to determine skin temp), wherein the one or more autonomic physiological inputs are measured by a sensor configured to be worn on the body of the user (see paragraph 23; see fig. 1, sensor 12 “is attached to the subject’s skin); 
and comparing the one or more physiological states of the user to one or more predetermined activation parameters to determine if an episode of a thermal dysregulation condition of the user is occurring (see paragraphs 23-24, skin temperature compared to predetermined amount within a time period to determine if a hotflash is occurring if the values exceed preset values).
Regarding claim 68, Garetz, as modified, teaches a sensor and thermoelectric material. Garetz does not teach that the sensor and the thermoelectric material are disposed in a housing configured to be worn on a user.
However, Lee teaches an analogous thermoregulation system comprising a sensor (see paragraph 72) and thermoelectric material (see Fig. 7 and paragraph 71, thermoelectric material to create the TEM) both disposed in a housing configured to be worn on the user (see paragraphs 69 71-72 and Fig. 7, the TEM material and sensor are both within the array frame of the housings 7210, 712, 714, 716, 718, 720, and 722).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the sensor and thermoelectric material of Garetz to be within a housing, as taught by Lee, in order to make the system more compact and protect both elements.
Regarding claim 69, Garetz further teaches wherein an activation of the multiple activations of the haptic actuator occurs upon determining an episode of the thermal dysregulation condition is occurring (see paragraphs 25-26, when a hotflash is detected the cooling unit commences a cooling cycle to provide relief to the user during the episode), wherein determining the episode of the thermal dysregulation is occurring comprises:
detecting one or more physiological states of a user based on one or more autonomic physiological inputs (see paragraphs 20 and 23, the system determines the state of the user through sensors), wherein the one or more autonomic physiological inputs include at least skin temperature (see paragraph 20, temperature sensor used to determine skin temp), wherein the one or more autonomic physiological inputs are measured by a sensor configured to be worn on the body of the user (see paragraph 23; see fig. 1, sensor 12 “is attached to the subject’s skin); 
and comparing the one or more physiological states of the user to one or more predetermined activation parameters to determine if an episode of a thermal dysregulation condition of the user is occurring (see paragraphs 23-24, skin temperature compared to predetermined amount within a time period to determine if a hotflash is occurring if the values exceed preset values).
Regarding claim 70, Garetz, as modified, teaches a sensor and thermoelectric material. Garetz does not teach that the sensor and the thermoelectric material are disposed in a housing configured to be worn on a user.
However, Lee teaches an analogous thermoregulation system comprising a sensor (see paragraph 72) and thermoelectric material (see Fig. 7 and paragraph 71, thermoelectric material to create the TEM) both disposed in a housing configured to be worn on the user (see paragraphs 69 71-72 and Fig. 7, the TEM material and sensor are both within the array frame of the housings 7210, 712, 714, 716, 718, 720, and 722).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the sensor and thermoelectric material of Garetz to be within a housing, as taught by Lee, in order to make the system more compact and protect both elements.
Claims 17-19, 22-23, 43-45, and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Garetz (US PGPub 2010/0204764) in view of Lee et al. (US PGPub 2018/0110266), further in view of Liao et al. (US PGPub 2014/0206945), and further in view of McLendon et al. (US 10,878,691) as applied to claims, 16 and 42 above, and further in view of deCharms et al. (US PGPub 20160005320)
Regarding claim 17, Garetz, as modified, teaches all previous elements of the claim as stated above. Garetz does not teach updating one or more operating parameters of the at least one thermal pulse during symptom relief in response to input from the user to provide a desired amount of symptom relief.
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the method includes determining if the exercise provided a desired amount of symptom relief to the user based on input received from the user after the treatment session ends (see paragraphs 32 and 190-191, the user may rate their success with the exercise after it has been completed, the success being the level of relief they experienced); and updating one or more operating parameters of the system if the haptic actuator did not provide the desired amount of symptom relief to the user (see paragraph 191, the software and system uses the user input to alter the exercises presented in the future).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include a step of determining if the system provided a desired amount of symptom relief, and updating the operating parameters based on the input, as taught by deCharms, for the purpose of tailoring the relief to the user, as people may perceive the treatment differently or the user may need more relief under certain conditions. As modified, the operating parameter would be the duration of the thermal pulse (see paragraph 24 of Garetz).
Regarding claim 18, Garetz, as modified, teaches all previous elements of claim 17 as stated above and further teaches wherein the information includes the updated one or more operating parameters of the at least one thermal pulse (see McLendon col. 10, lines 35-48, the log collects all data associated with in event, in modifying Garetz, as modified by deCharms, the updated parameters would be data associated with the event of a thermal dysregulation episode, including how long the cooling was applied).
Regarding claim 19, Garetz, as modified, teaches all previous elements of claim 17 as stated above and further teaches the information includes the one or more operating parameters of the at least one thermal pulse before being updated (see McLendon col. 10, lines 35-48, the log collects all data associated with in event, in modifying Garetz, as modified by deCharms, the updated parameters would be data associated with the event of a thermal dysregulation episode, the data of the previous parameters would be logged as well since McLendon teaches logging all event data).
Regarding claim 22, Garetz, as modified, teaches all previous elements of claim 17 as stated above and further teaches wherein the information includes the one or more physiological states of the user (see McLendon col. 10, lines 35-48, the log collects all data associated with in event, including the user’s physiological state, in modifying Garetz, the physiological data associated with the event of a thermal dysregulation episode would be the user’s temperature)).
Regarding claim 23, Garetz, as modified, teaches all previous elements of claim 8 as stated above and further teaches transmitting the information to a remotely located database that includes the log of events associated with the thermal dysregulation condition of the user (see Fig. 16 of Garetz, data is collected on remotely located laptop, as modified by McLendon, the information in the event log would be sent to the laptop as well as McLendon teaches sending the information to a remotely located database, see Fig. 3b of McLendon).
Regarding claim 43, Garetz, as modified, teaches all previous elements of the claim as stated above. Garetz does not teach wherein the controller is configured to update one or more operating parameters of the at least one thermal pulse during symptom relief in response to input from the user to provide a desired amount of symptom relief.
However, deCharms teaches an analogous method of providing symptom relief to a user (see paragraph 28, the user may use the training module to decrease their pain through engaging in specific mental exercises) wherein the controller is configured to determine if the exercise provided a desired amount of symptom relief to the user based on input received from the user after the treatment session ends (see paragraphs 32 and 190-191, the user may rate their success with the exercise after it has been completed, the success being the level of relief they experienced); and update one or more operating parameters of the system if the haptic actuator did not provide the desired amount of symptom relief to the user (see paragraph 191, the software and system uses the user input to alter the exercises presented in the future).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to include a step of determining if the system provided a desired amount of symptom relief, and updating the operating parameters based on the input, as taught by deCharms, for the purpose of tailoring the relief to the user, as people may perceive the treatment differently or the user may need more relief under certain conditions. As modified, the operating parameter would be the duration of the thermal pulse (see paragraph 24 of Garetz).
Regarding claim 44, Garetz, as modified, teaches all previous elements of claim 17 as stated above and further teaches wherein the information includes the updated one or more operating parameters of the at least one thermal pulse (see McLendon col. 10, lines 35-48, the log collects all data associated with in event, in modifying Garetz, as modified by deCharms, the updated parameters would be data associated with the event of a thermal dysregulation episode).
Regarding claim 45, Garetz, as modified, teaches all previous elements of claim 17 as stated above and further teaches the information includes the one or more operating parameters of the at least one thermal pulse before being updated (see McLendon col. 10, lines 35-48, the log collects all data associated with in event, in modifying Garetz, as modified by deCharms, the updated parameters would be data associated with the event of a thermal dysregulation episode, the data of the previous parameters would be logged as well since McLendon teaches logging all event data).
Regarding claim 48, Garetz, as modified, teaches all previous elements of claim 17 as stated above and further teaches wherein the information includes the one or more physiological states of the user (see McLendon col. 10, lines 35-48, the log collects all data associated with in event, including the user’s physiological state, in modifying Garetz, the physiological data associated with the event of a thermal dysregulation episode would be the user’s temperature)).
Regarding claim 49, Garetz, as modified, teaches all previous elements of claim 8 as stated above and further teaches transmitting the information to a remotely located database that includes the log of events associated with the thermal dysregulation condition of the user (see Fig. 16 of Garetz, data is collected on remotely located laptop, as modified by McLendon, the information in the event log would be sent to the laptop as well as McLendon teaches sending the information to a remotely located database, see Fig. 3b of McLendon).
Claims 24 and 50 are rejected under 35 U.S.C. 103 as being unpatentable Garetz (US PGPub 2010/0204764) in view of Liao et al. (US PGPub 2014/0206945), in view of Lee et al. (US PGPub 2018/0110266) as applied to claim 1 above, further in view of McLendon et al. (US 10,878,691) as applied to claim 16 above, and further in view of Dematio et al. (US PGPub 2014/0207032).
Regarding claim 24, Garetz, as modified teaches all previous elements of the claim as stated above. Garetz does not explicitly teach wherein recording the information includes recording the information in a local memory of the haptic actuator. 
However, Dematio teaches an analogous haptic actuator that records information (see abstract) wherein recording the information includes recording the information in a local memory of the haptic actuator (see paragraph 36).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Garetz with the teachings of Dematio because Dematio teaches such a configuration is well known in electronics with computing environments (see Dematio paragraph 36).
Regarding claim 50, Garetz teaches all previous elements of the claim as stated above. Garetz does not explicitly teach wherein the controller is configured to record the information in a local memory of the haptic actuator. 
However, Dematio teaches an analogous haptic actuator that records information (see abstract) wherein the controller is configured to record the information in a local memory of the haptic actuator (see paragraph 36).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Garetz with the teachings of Dematio because Dematio teaches such a configuration is well known in electronics with computing environments (see Dematio paragraph 36).
Claims 60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable Garetz (US PGPub 2010/0204764) in view of Lee et al. (US PGPub 2018/0110266) as applied to claim 1 and 27above, and further in view of McKlarney (US PGPub 2013/0036549).
Regarding claim 60, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach wherein the one or more autonomic physiological inputs include skin conductance, wherein comparing the one or more physiological states of the user to the one or more predetermined activation parameters includes determining if the skin conductance exceeds a threshold skin conductance.
However, McKlarney teaches an analogous method of relieving the effect of hot flashes (see abstract) wherein the method includes detecting one or more autonomic physiological inputs including skin conductance (see paragraph 17) and comparing the one or more physiological states of the user to one or more predetermined activation parameters includes determining if the skin conductance exceeds a threshold skin conductance (see paragraph 26, cooling activated when skin conductance is above a threshold, indicating a hot flash is occurring).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to use skin conductance is a parameter for activation, as taught by McKlarney, because both Garetz and McKlarney teach skin conductance is an indicator of hot flashes (see paragraph 17 of McKlarney and paragraph 11 of Garetz).
Regarding claim 62, Garetz teaches all previous elements of the claim as stated above. Garetz does not teach wherein the one or more autonomic physiological inputs include skin conductance, wherein comparing the one or more physiological states of the user to the one or more predetermined activation parameters includes determining if the skin conductance exceeds a threshold skin conductance.
However, McKlarney teaches an analogous method of relieving the effect of hot flashes (see abstract) wherein the method includes detecting one or more autonomic physiological inputs including skin conductance (see paragraph 17) and comparing the one or more physiological states of the user to one or more predetermined activation parameters includes determining if the skin conductance exceeds a threshold skin conductance (see paragraph 26, cooling activated when skin conductance is above a threshold, indicating a hot flash is occurring).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Garetz to use skin conductance is a parameter for activation, as taught by McKlarney, because both Garetz and McKlarney teach skin conductance is an indicator of hot flashes (see paragraph 17 of McKlarney and paragraph 11 of Garetz).
Response to Arguments
Applicant’s arguments filed 9/13/2022  with respect to claims 1, 10, 16, 27, 36, and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that Garetz does not teach wherein the haptic actuator includes thermoelectric material worn on the user to provide the thermal and/or physical sensations to the user via the thermoelectric material. However, Lee has now been used to teach this added limitation. Lee and Garetz both teach wearable device to cool a user, and Lee teaches a simpler, easier to control alternative to a vest that circulates fluid.
Applicant argues that the combination of deCharms and Garetz does not teach the limitation of claim 10. Applicant argues that Garetz is configured for use during sleep, so it would not be obvious to awaken the user to input an assessment. However, Garetz teaches “the invention could also be used to automatically treat a subject for hot flashes while awake” (see paragraph 25). Further, adding an assessment step, as taught by deCharms, would improve Garetz method of automatically detecting onset of a hot flash to treat it before the subject is awakened as the user continues to use the device as it is likely initial calibration would be needed and the user may wake up before the device has treated them properly.
Applicant further argues deCharms does not teach updating operational parameters in response to user feedback and only what to presents what’s next. However, deCharms states the user input may be used to determine what happens next and may present different stimuli based on the input. These stimuli are the operating parameters of deCharms that are being updated. In modifying Garetz, the operating parameters are the thermal stimuli, and specially the thermal pulse, and so these parameters are updated based on the user input. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785   

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799